
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 577
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 1, 2009
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To establish a grant program to provide
		  vision care to children, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vision Care for Kids Act of
			 2009.
		2.Grants regarding
			 vision care for childrenPart
			 Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended
			 by adding at the end the following:
			
				399Z–1.Grants
				regarding vision care for children
					(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may award grants to States on the basis of
				an established review process for the purpose of complementing existing State
				efforts for—
						(1)providing
				comprehensive eye examinations (as defined in subsection (i)) by a licensed
				optometrist or ophthalmologist for eligible children (as defined in subsection
				(b)) who have been previously identified through a vision screening or eye
				examination by a licensed health care provider or vision screener as needing
				such services, with priority given to children who are under the age of 9
				years;
						(2)providing
				treatment or services to such children, subsequent to the examinations
				described in paragraph (1), that are necessary to correct vision problems;
				and
						(3)developing and
				disseminating, to parents, teachers, and health care practitioners, educational
				materials on recognizing signs of visual impairment in children.
						(b)Eligible
				children
						(1)In
				generalFor purposes of this section, the term eligible
				child means, with respect to an examination described in paragraph (1)
				of subsection (a) or a treatment or service described in paragraph (2) of such
				subsection and with respect to a State, a child who is a low-income child (as
				defined by the State) and who—
							(A)is not eligible
				for medical assistance under the State plan under title XIX of such Act;
							(B)subject to
				paragraph (2)(A), is not eligible for child health assistance under the State
				child health plan under title XXI of the Social Security Act;
							(C)subject to
				paragraph (2)(B), does not have health insurance coverage (as defined in
				section 2791) in the group market or in the individual market (as such terms
				are defined in such section) and is not a beneficiary or participant under a
				group health plan (as defined in such section); and
							(D)is not receiving
				assistance under any State health compensation program or under any other
				Federal or State health benefits program for such examination, treatment, or
				service, respectively.
							(2)Inclusion of
				certain low-income children with health benefitsWith respect to an examination described in
				paragraph (1) of subsection (a) or a treatment or service described in
				paragraph (2) of such subsection and with respect to a State—
							(A)paragraph (1)(B)
				shall not apply to a child who is eligible for child health assistance under
				the State child health plan under title XXI of the Social Security Act (whether
				or not such child is enrolled under such plan), if such plan does not provide
				for coverage of such examination, treatment, or service, respectively;
				and
							(B)paragraph (1)(C)
				shall not apply to a child described in such paragraph if no amount is payable
				under the coverage or plan described in such paragraph for such examination,
				treatment, or service, respectively.
							(c)CriteriaThe
				Secretary, in consultation with appropriate professional and patient
				organizations including individuals with knowledge of age appropriate vision
				services, shall develop criteria—
						(1)governing the
				operation of the grant program under subsection (a); and
						(2)for the collection
				of data related to vision assessment and the utilization of follow-up
				services.
						(d)ApplicationTo
				be eligible to receive a grant under subsection (a), a State shall submit to
				the Secretary an application in such form, made in such manner, and containing
				such information as the Secretary may require, including—
						(1)information on
				existing Federal, Federal-State, or State-funded children’s vision
				programs;
						(2)a plan for the use
				of grant funds, including how funds will be used to complement existing State
				efforts (including possible partnerships with non-profit entities);
						(3)a plan to
				determine if an eligible child has been identified as provided for in
				subsection (a);
						(4)an assurance that
				funds will be used consistent with this section;
						(5)a description of
				how funds will be used to provide examinations, treatments, and services,
				consistent with this section; and
						(6)an assurance that,
				in providing examinations, treatments, and services through use of such grant,
				the State will give priority to eligible children with the lowest
				income.
						(e)EvaluationsTo
				be eligible to receive a grant under subsection (a), a State shall agree that,
				not later than 1 year after the date on which amounts under the grant are first
				received by the State, and annually thereafter while receiving amounts under
				the grant, the State will submit to the Secretary an evaluation of the
				operations and activities carried out under the grant, including—
						(1)an assessment of
				the utilization of vision services and the status of children receiving these
				services as a result of the activities carried out under the grant;
						(2)the collection,
				analysis, and reporting of children’s vision data according to guidelines
				prescribed by the Secretary; and
						(3)such other
				information as the Secretary may require.
						(f)Limitations in
				Expenditure of GrantA grant may be made under subsection (a)
				only if the State involved agrees that the State will expend amounts received
				under such grant as follows:
						(1)The State will
				expend at least 80 percent of such amounts for the purposes described in
				paragraphs (1) and (2) of such subsection.
						(2)The State will not
				expend more than 10 percent of such amounts to carry out the purpose described
				in paragraph (3) of such subsection.
						(3)The State will not
				expend more than 10 percent of such amounts for administrative purposes.
						(g)Matching
				Funds
						(1)In
				generalWith respect to the costs of the activities to be carried
				out with a grant under subsection (a), a condition for the receipt of the grant
				is that the State involved agrees to make available (directly or through
				donations from public or private entities) non-Federal contributions toward
				such costs in an amount that is not less than 25 percent of such costs.
						(2)Determination of
				amount contributedNon-Federal contributions required in
				paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
				equipment, or services. Amounts provided by the Federal Government, or services
				assisted or subsidized to any significant extent by the Federal Government, may
				not be included in determining the amount of such non-Federal
				contributions.
						(h)Supplement Not
				SupplantA State that receives a grant under this section shall
				ensure that amounts received under such grant will be used to supplement, and
				not supplant, any other Federal, State, or local funds available to carry out
				activities of the type carried out under the grant.
					(i)DefinitionsFor
				purposes of this section:
						(1)ChildThe
				term child means an individual who—
							(A)has not attained
				18 years of age; or
							(B)has not attained
				19 years of age and is a full-time student in a secondary school (or in the
				equivalent level of vocational or technical training).
							(2)Comprehensive
				eye examinationThe term comprehensive eye
				examination includes an assessment of a patient’s history, general
				medical observation, external and ophthalmoscopic examination, visual acuity,
				ocular alignment and motility, refraction, and as appropriate, binocular vision
				or gross visual fields, performed by an optometrist or an
				ophthalmologist.
						(j)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated—
						(1)$10,000,000 for
				fiscal year 2010;
						(2)$13,000,000 for
				fiscal year 2011; and
						(3)$14,000,000 for
				each of the fiscal years 2012 through
				2014.
						.
		
	
		
			Passed the House of
			 Representatives March 31, 2009.
			Lorraine C. Miller,
			Clerk
		
	
